377 S.E.2d 802 (1989)
Michael H. SHUPING, Plaintiff,
v.
NCNB NATIONAL BANK OF NORTH CAROLINA, as Executor of the Estate of Emory E. James, Jr., Business Communications, Inc., Floyd Brendle, L. Gordon Pfefferkorn, Defendants.
No. 8821SC674.
Court of Appeals of North Carolina.
April 4, 1989.
*803 Moore & Brown by B. Ervin Brown, II, and Wright, Parrish, Newton & Rabil by Dudley A. Witt, Winston-Salem, for plaintiff-appellee.
House, Blanco & Osborn by Reginald F. Combs, Winston-Salem, for defendants-appellants.
PHILLIPS, Judge.
The appeal is unauthorized and we dismiss it. Fragmentary, piecemeal appeals from interlocutory orders are not usually permitted in this state; they are authorized only when it appears that a substantial right of the appellant will be lost if the order is not reviewed before the case has finally run its course in the trial court. G.S. 1-277; G.S. 7A-27(d); Veazey v. City of Durham, 231 N.C. 357, 57 S.E.2d 377 (1950). The preliminary injunction appealed from in this case is such an order, as its effect is temporary rather than permanent, State v. Fayetteville Street Christian School, 299 N.C. 351, 261 S.E.2d 908, appeal dismissed, 449 U.S. 807, 66 L.Ed.2d 11, 101 S.Ct. 55 (1980), and appellant has not shown that any right which the law regards as substantial will be lost if the order remains in effect until the trial court determines whether the appellant is legally bound to sell the stock to plaintiff, as he alleges. Indeed, its argument on the appealability question is only that a substantial right will be lost because the order restrains it from disposing of the stock until the case is tried, and our law does not favor restraints on alienation. This argument begs rather than addresses the appealability question; for G.S. 55-16(c) expressly authorizes North Carolina corporations to restrict the alienation of their stock, the restriction involved was adopted pursuant thereto, and nothing in our law of which we are aware forbids its enforcement. What appellant's arguments do address, extensively, are disputed questions of both fact and law that the trial court has not considered and must determine before we can; questions it could have determined before now if this appeal had not been attempted.
Appeal dismissed.
COZORT and GREENE, JJ., concur.